516 P.2d 1306 (1973)
In the matter of the Dissolution of the MARRIAGE OF Elizabeth Jane CHUMAN, Respondent, and
Theodore Alvin Chuman, Appellant.
Court of Appeals of Oregon.
Argued and Submitted November 19, 1973.
Decided December 17, 1973.
*1307 Harold D. Gillis, Eugene, argued the cause for appellant. With him on the brief were Butler, Husk & Gleaves, Eugene.
Douglas L. McCool, Eugene, argued the cause for respondent. With him on the brief were Luvaas, Cobb, Richards & Fraser, Eugene.
Before SCHWAB, C.J., and LANGTRY and FORT, JJ.
FORT, Judge.
This is an appeal by the husband from the portions of the decree relating to alimony, division of property and attorney fees.
Our examination of the transcript satisfies us that the award of alimony of $200 a month in favor of petitioner is not an unreasonable sum for respondent, a successful, practicing dentist, to pay. Petitioner has the custody of the three minor children with child support aggregating $450 a month for them. Respondent received the home. Thus, the wife must bear the cost of providing a satisfactory home. Furthermore, both such awards remain subject to modification as provided in ORS 107.135(1)(a). Finally, we conclude that the trial court did not abuse its discretion in awarding the petitioner an attorney fee of $1,500. The property settlement agreement gave the husband his dental practice including the accounts receivable, and the home, subject to outstanding obligations. The husband accepts these but challenges the award of $12,000. We think the division of property was well within the discretion of the court.
Affirmed.